Centra and Martoche, JJ.
(dissenting). We respectfully dissent. “An award of custody is a matter that rests within the sound discretion of the hearing court” (Matter of Donald C.O. v Carolyn D.V.B., 224 AD2d 930, 930 [1996]). Because “Family Court’s determination in a custody dispute is based upon a first-hand assessment of the parties, as well as their credibility, character and temperament, and the [court’s] determinations are to be accorded great weight on appeal, such a determination should not be disturbed unless it lacks a sound and substantial basis in the record” (Matter of Demeter v Alayon, 90 AD3d 1045, 1045 [2011]; see Matter of Sweetser v Willis, 91 AD3d 963, 963-964 [2012]). Contrary to the majority’s determination, we conclude that the court’s decision to award primary physical custody to petitioner-respondent father has a sound and substantial basis in the record and should not be disturbed.
In this initial custody determination, “the overriding priority *1276is the best interests of the child” (Matter of Lynch v Gillogly, 82 AD3d 1529, 1530 [2011]; see Donald C.O., 224 AD2d at 930). While a strict application of the relocation factors set forth in Matter of Tropea v Tropea (87 NY2d 727, 740-741 [1996]) was not required, nevertheless respondent-petitioner “mother’s relocation was ‘a very important factor’ among all factors to be considered in making a best interests determination, as was the effect of the move on the child’s relationship with the father if the mother were awarded custody” (Matter of Sullivan v Sullivan, 90 AD3d 1172, 1173 [2011]; see Matter of Schneider v Lascher, 72 AD3d 1417, 1417 [2010], lv denied 15 NY3d 708 [2010]).
Here, the record establishes that both parents are loving and fit, able to care for the child and capable of providing financial support and a suitable and stable home for the child. The record supports the court’s finding, however, that the mother is “distrustful, somewhat [overreactive] and chooses to dictate rather than cooperate and communicate.” For example, the mother did not notify the father of her planned move and did not provide a forwarding address. Additionally, after the father learned of the relocation, he brought an order to show cause to have the child returned, which was granted, and the mother avoided service of the order. The court also found that “[v]arious allegations in [the mjother’s petition proved to be unfounded, exaggerated or without merit.”
Each parent has bonded with the child and is capable of fostering his intellectual and emotional development. Although the mother was the child’s primary caretaker during the child’s first year, the father has the advantage of an extended family support network in Western New York, and the child would have increased access to his extended family if he resides with the father (see Matter of Torkildsen v Torkildsen, 72 AD3d 1405, 1407 [2010]). The relevant factors do not weigh significantly on the side of either party. Thus, “[according the appropriate great deference to the court’s opportunity to hear the testimony and assess the credibility of witnesses, we find a sound and substantial basis for its conclusions in this record . . . and conclude that the custody award in this difficult case was based upon careful consideration of the appropriate factors and the child’s best interests” (Schneider, 72 AD3d at 1419 [internal quotation marks omitted]). Finally, contrary to the view of the majority, we conclude that any error in the admission of the father’s journal in evidence is harmless inasmuch as the father testified and the admissible evidence at the hearing, without consideration of the father’s journal, supports the court’s deter*1277mination (see Matter of Matthews v Matthews, 72 AD3d 1631, 1632 [2010], lv denied 15 NY3d 704 [2010]; Matter of Garrett D. v Kevin L., 56 AD3d 1183, 1183-1184 [2008], lv denied 12 NY3d 702 [2009]). We would therefore affirm the order. Present— Scudder, EJ., Centra, Peradotto, Lindley and Martoche, JJ.